Case 1:17-cv-01789-DLC Document 460 Filed 09/30/19 Page 1 of 2

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

SECURITIES & EXCHANGE COMMISSION,

Plaintiff,

-V-

LEK SECURITIES CORPORATION,

SAMUEL LEK, :

VALI MANAGEMENT PARTNERS d/b/a AVALON

FA, LTD., NATHAN FAYYER,

and SERGEY

PUSTELNIK a/k/a SERGE PUSTELNIK

Defendants.

DENISE COTE, District Judge:

By letter dated September 27,

request certain relief.

2019,

It is hereby

ORDER

Licvl/89

(DLC)

 

L

 

 

 

i Path ne EL

ITT
USDC SONY

DOCUMENT

Lup: 4 [80a

 

the parties jointly

ORDERED that, by October 2, 2019, the parties shall file on

the docket amended versions of the Joint Pretrial Order and

Exhibit List.

The SEC shall supply Chambers with two

(2)

courtesy copies of the Joint Pretrial Order and Exhibit List by

mailing or delivering them to the United States Courthouse, 500

Pearl Street,

IT IS FURTHER ORDERED that,

New York, New York.

if there is a finding of

liability at trial, the SEC may obtain limited discovery related

 
Case 1:17-cv-01789-DLC Document 460 Filed 09/30/19 Page 2 of 2

to any disgorgement remedy and the parties may brief issues

related to remedies.

SO ORDERED:

Dated: New York, New York
September 30, 2019

cmc. Lye

DENISE COTE
United St{ates District Judge
